       CASE 0:20-cr-00168-WMW-ECW Doc. 39 Filed 11/20/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Case No. 20-cr-00168 (WMW/ECW)

                     Plaintiff,

        v.                                                          ORDER

 Montez Terriel Lee, Jr.,

                     Defendant.


       This case is before the Court on Montez Terriel Lee, Jr’s Motion for Discovery of

Expert Under Rule 16(a)(1)(G) (Dkt. 17); Montez Terriel Lee, Jr’s Motion for Early

Disclosure of Jencks Act Materials (Dkt. 18); Montez Terriel Lee, Jr’s Motion for

Discovery (Dkt. 20); Montez Terriel Lee, Jr’s Motion to Produce 404(b) Evidence (Dkt.

21); Montez Terriel Lee, Jr’s Motion to Preserve Rough Notes (Dkt. 22); Montez Terriel

Lee, Jr’s Giglio Motion (Dkt. 23); Montez Terriel Lee, Jr’s Motion for Attorney-

Conducted Voir Dire (Dkt. 24); Montez Terriel Lee, Jr’s Motion for a Bill of Particulars

(Dkt. 25); and Montez Terriel Lee, Jr’s Motion for Reconsideration of Detention (Dkt.

31).

       The Court held a hearing on the motions on November 20, 2020 by Zoom for

Government. Thomas Calhoun-Lopez, Assistant U.S. Attorney, appeared on behalf of

Plaintiff United States of America (“the Government”) and Andrew Garvis appeared on

behalf of Defendant Montez Terriel Lee, Jr., who consented to holding the hearing by

Zoom for Government and was present at the hearing via Zoom for Government.
        CASE 0:20-cr-00168-WMW-ECW Doc. 39 Filed 11/20/20 Page 2 of 4




       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.       Defendant Montez Terriel Lee, Jr’s Motion for Discovery of Expert Under

Rule 16(a)(1)(G) (Dkt. 17) is GRANTED. The parties shall disclose initial Rule

16(a)(1)(G) evidence 30 days before trial and rebuttal evidence shall be disclosed 14 days

before trial.

       2.       Defendant Montez Terriel Lee, Jr’s Motion for Early Disclosure of Jencks

Act Materials (Dkt. 18) is DENIED. The Jencks Act plainly provides that “no statement

or report in the possession of the United States which was made by a Government

witness or prospective Government witness (other than the defendant) shall be the subject

of subpoena, discovery, or inspection until said witness has testified on direct

examination in the trial of the case.” 18 U.S.C. § 3500. The Eighth Circuit has

repeatedly held that the Government cannot not be required to make pretrial disclosure of

Jencks Act material. See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984).

Nothing in this Order, however, precludes the Government from voluntarily disclosing

any Jencks Act material early as it has represented that it already has produced such

evidence and will continue to do so no later than three business days prior to trial. (Dkt.

28 at 2.)

       3.       Defendant Montez Terriel Lee, Jr’s Motion to Suppress Evidence Obtained

as a Result of Search and Seizure (Dkt. 19) is WITHDRAWN based on the

representations of Defendant’s counsel at the hearing

       4.       Defendant Montez Terriel Lee, Jr’s Motion for Discovery (Dkt. 20) is

GRANTED IN PART and DENIED IN PART. The Government represents that it has


                                             2
       CASE 0:20-cr-00168-WMW-ECW Doc. 39 Filed 11/20/20 Page 3 of 4




complied with its obligations under Rule 16 and will continue to do so. The Government

shall comply with its discovery obligations under Rule 16.

       5.     Defendant Montez Terriel Lee, Jr’s Motion to Produce 404(b) Evidence

(Dkt. 21) is GRANTED IN PART. No later than two (2) weeks before the

commencement of trial, the Government shall disclose Rule 404(b) evidence of crimes or

acts which are not inextricably intertwined with the charged crime. See Buchanan v.

United States, 714 F.3d 1046, 1048 (8th Cir. 2013). Nothing in this Order requires the

Government to produce evidence regarding acts which are intrinsic to the charged

offense.

       6.     Defendant Montez Terriel Lee, Jr’s Motion to Preserve Rough Notes (Dkt.

22) is GRANTED to the extent that the Government in its written submissions has

represented that it does not object to requiring law enforcement officials involved in the

investigation of this case to retain and preserve their rough notes. Nothing in this Order

should be interpreted as requiring production of any rough notes at this time.

       7.     Defendant Montez Terriel Lee, Jr’s Giglio Motion (Dkt. 23) is DENIED

IN PART as moot based on the Government’s representation that it will comply with its

duty to disclose materials covered by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v.

United States, 405 U.S. 150 (1972), and their progeny. The Motion is GRANTED IN

PART insofar as within 10 days of the date of this Order the Government must disclose

all Brady/Giglio information in its possession or of which it has become aware as of the

date of this Order and must promptly supplement its disclosure upon receipt of any

additional Brady/Giglio information not previously disclosed.


                                             3
       CASE 0:20-cr-00168-WMW-ECW Doc. 39 Filed 11/20/20 Page 4 of 4




      8.     Defendant Montez Terriel Lee, Jr’s Motion for Attorney-Conducted Voir

Dire (Dkt. 24) is DENIED without prejudice as premature. Defendant may raise this

motion before United States District Judge Wilhelmina M. Wright as part of trial

proceedings. See United States v. Jaunich, No. 07-328PAMJSM, 2008 WL 114897, at

*1 (D. Minn. Jan. 10, 2008).

      9.     Defendant Montez Terriel Lee, Jr’s Motion for a Bill of Particulars (Dkt.

25) and Motion for Reconsideration of Detention (Dkt. 31) are TAKEN UNDER

ADVISEMENT. These Motions will be addressed by separate Order to issue.

      10.    Defendant Montez Terriel Lee, Jr’s Motion to Dismiss the Indictment (Dkt.

26) is TAKEN UNDER ADVISEMENT. The motion will be addressed in a separate

Report and Recommendation to issue.




DATED: November 20, 2020                       s/Elizabeth Cowan Wright
                                               ELIZABETH COWAN WRIGHT
                                               United States Magistrate Judge




                                           4
